Exhibit 10.24

 

RESTRICTED STOCK UNITS GRANT AGREEMENT

 

1.Grant of Award.  The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of World Fuel Services Corporation, a Florida
corporation (the “Company”) has awarded to Name (the “Participant”), effective
as of _____________ (the “Grant Date”), ________ restricted stock units (the
“Restricted Stock Units”) corresponding to that same number of shares (the
“Shares”) of common stock of the Company, par value $0.01 per share (the “Common
Stock”).  The Restricted Stock Units have been granted under the World Fuel
Services Corporation 2006 Omnibus Plan, as amended and restated (the “Plan”),
which is incorporated herein for all purposes, and the grant of Restricted Stock
Units shall be subject to the terms, provisions and restrictions set forth in
this Agreement and the Plan.  As a condition to entering into this Agreement,
and as a condition to the issuance of any Shares (or any other securities of the
Company), the Participant agrees to be bound by all of the terms and conditions
set forth in this Agreement and in the Plan.  Capitalized terms used herein and
not defined in this Agreement shall have the meaning set forth in the Plan.

2.Vesting and Forfeiture. 

(a)Except as otherwise provided herein, the Restricted Stock Units shall vest on
the earlier of: (i) the day prior to the annual meeting of shareholders of the
Company that next follows the Grant Date or (ii) the one-year anniversary of the
Grant Date (the "Vesting Date"), provided in each case that the Participant
continues to serve as a member of the Board through and until the Vesting
Date.  Except as otherwise provided herein, there shall be no proportionate or
partial vesting of Restricted Stock Units in or during the months, days or
periods prior to the Vesting Date.

(b)Notwithstanding any other provision of this Agreement to the contrary, the
Restricted Stock Units shall become fully vested and nonforfeitable in the event
that a Change of Control occurs while the Participant is serving as a member of
the Board.

(c)If the Participant ceases to be a member of the Board due to the
Participant’s death or Disability prior to the Vesting Date, then any unvested
Restricted Stock Units shall immediately vest upon the Participant’s ceasing to
be a member of the Board.  For purposes herein, the term “Disability” means the
Participant’s inability to perform, with or without reasonable
accommodation, his services as a member of the Board by reason of any medically
determined physical or mental impairment that can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not
less than 12 months, as determined by a medical doctor satisfactory to the
Committee.

(d)If the Participant ceases to be a member of the Board for any reason (other
than death or Disability) prior to the Vesting Date, then the Participant shall
immediately vest in a pro-rated portion of the Restricted Stock Units and the
balance of the Restricted Stock Units shall be immediately forfeited.  For this
purpose, the pro-rated portion shall be calculated by (i) multiplying (x) the
total number of Restricted Stock Units awarded under this Agreement by (y) a
fraction, the numerator of which shall be the number of days that the
Participant served as a member of the Board after the Grant Date, and the
denominator of which shall be 365 and (ii) rounding the number from the
foregoing calculation to the nearest whole number.  The Committee shall have the
power and authority to enforce on behalf of the Company any rights of the
Company under this Agreement in the event of the Participant’s forfeiture of any
Restricted Stock Units pursuant to this provision.

3.Adjustment. The number of Restricted Stock Units are subject to adjustment by
the Committee in the event of any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or consolidation of the
Common Stock or the payment of a stock dividend on Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt or payment of consideration by the Company.

4.Settlement of Restricted Stock Units.    

(a)Delivery of Stock.  Subject to Section 8 of this Agreement, the Company shall
deliver the Shares corresponding to the vested Restricted Stock Units which are
the subject of this Agreement to the



--------------------------------------------------------------------------------

 



Participant as follows: (i) Shares with respect to 50% of such vested Restricted
Stock Units shall be delivered within 30 days after the Vesting Date and (ii)
Shares with respect to the remaining 50% of such vested Restricted Stock Units
shall be delivered within 30 days following the earlier of (A) the third
anniversary of the Grant Date and (B) the date on which the Participant ceases
for any reason to be a member of the Board;  provided that, in the event that
the Restricted Stock Units (or a pro-rated portion thereof) shall vest prior to
the Vesting Date as provided in either Section 2(b), (c) or (d), the Company
shall deliver the Shares with respect to such vested Restricted Stock Units
within 30 days following the date on which the vesting occurs thereunder;
provided further that, notwithstanding the foregoing and for the avoidance of
doubt, the settlement of any Restricted Stock Units that constitute
“nonqualified deferred compensation” under Section 409A of the Code and the
Treasury Regulations thereunder (“Section 409A”) shall be subject to the
requirements of Section 16 of this Agreement.

(b)Death of Participant. By written notice to the Company’s Secretary, the
Participant may designate a beneficiary or beneficiaries to whom any vested
Restricted Stock Units shall be transferred upon the death of the
Participant.  In the absence of such designation, or if no designated
beneficiary survives Participant, such vested Restricted Stock Units shall be
transferred to the legal representative of the Participant’s estate.  No such
transfer of the Restricted Stock Units or the right to the Shares corresponding
to such Restricted Stock Units or any portion thereof into Common Stock, shall
be effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and with a copy of the will and/or such evidence as
the Committee deems necessary to establish the validity of such transfer or
right to convert, and an agreement by the transferee, administrator, or executor
(as applicable) to comply with all the terms of this Agreement that are or would
have been applicable to the Participant and to be bound by the acknowledgements
made by the Participant in connection with this grant.

5.Rights with Respect to Shares Represented by Restricted Stock Units.

(a)No Rights as Shareholder until Delivery.  Except as otherwise provided in
this Section 5, the Participant shall not have any rights, benefits or
entitlements with respect to any Shares subject to this Agreement unless and
until the Shares have been delivered to the Participant.  On or after delivery
of the Shares, the Participant shall have, with respect to the Shares delivered,
all of the rights of a shareholder of the Company, including the right to vote
the Shares. 

(b)Dividend Equivalents. 

(i)Cash Dividends.  As of each date on which the Company pays a cash dividend
with respect to its Shares, the Company shall credit to a bookkeeping account
(the “Cash Account”) for the Participant an amount equal to the cash
dividends that would have been payable with respect to the Shares corresponding
to the Restricted Stock Units which are the subject of this Agreement as if
those Shares had been issued and outstanding as of the dividend payment date, so
long as the Participant has not forfeited such Restricted Stock Units as
provided herein.  The cash dividends credited to the Cash Account during a given
calendar year shall be distributed to the Participant as soon as practicable
following the end of such calendar year and in no event later than March 15 of
the calendar year following the calendar year in which cash dividends were
credited to the Cash Account; provided,  however, that, in the event the
Participant ceases to be a member of the Board for any reason prior to the date
on which the Cash Account is distributed, the portion of the Cash Account
attributable to any Restricted Stock Units that are or become vested in
connection with such cessation of service shall be distributed to the
Participant (or the Participant’s estate), within 30 days following the date of
such cessation of service, and the remainder of the Cash Account shall be
forfeited.

(ii)Stock Dividends.  As of each date on which the Company pays a stock dividend
with respect to its shares of Common Stock, then the Shares corresponding to the
Restricted Stock Units shall be increased by the stock dividend that would have
been payable with respect to the Shares that correspond to the Restricted Stock
Units, and shall be subject to the same vesting requirements as the Restricted
Stock Units,

2

--------------------------------------------------------------------------------

 



to which they relate, and to the extent vested, shall be distributed at the same
time as Shares corresponding to vested Restricted Stock Units are distributed.

6.Transfers.  The Participant may not, directly or indirectly, sell, pledge or
otherwise transfer any Restricted Stock Units or any rights with respect to the
Cash Account.

7.Compliance with Laws and Regulations.  The Participant acknowledges and agrees
that the Company has filed a Registration Statement on Form S-8 (the
“Registration Statement”) under the Securities Act of 1933, as amended (the
“1933 Act”), to register the Shares under the 1933 Act. The Participant
acknowledges receipt of the Prospectus prepared by the Company in connection
with the Registration Statement. Prior to conversion of the Restricted Stock
Units into Shares, the Participant shall execute and deliver to the Company such
representations in writing as may be requested by the Company in order for it to
comply with the applicable requirements of Federal and state securities law.

8.Taxes.  The Company expressly permits the Participant (or the Participant’s
estate, if applicable), at his or her option (or at the option of the
Participant’s estate, if applicable), to elect to have the Company retain Shares
that would otherwise be delivered to the Participant hereunder that have an
aggregate Fair Market Value (determined by using the Fair Market Value as of the
day immediately following the date of settlement) equal to the estimated
Federal, state, local and foreign or other taxes that the Participant would
incur in connection with the settlement of such Restricted Stock Units, provided
that, and to the extent that, the Participant holds, at the time of such
settlement, and has held, for a period of no less than six months and one day
preceding the date of such settlement, a number of Shares equal to the number of
Shares to be so retained.  In exchange for the Shares retained by the Company
pursuant to this Section 8, the Company will make a cash payment to the
Participant (or the Participant’s estate, if applicable) in an amount equal to
the Fair Market Value of the Shares so retained.  The Participant shall
communicate his or her election by delivery to the Company of a form to be
provided by the Company, which shall be received no less than two business days
prior to the date of such settlement.  Any acquisition of Shares corresponding
to Restricted Stock Units by the Company as contemplated hereby is expressly
approved by the Committee as part of the approval of this Agreement.

9.Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

10.Plan Governs.  This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

11.Governing Law/Jurisdiction.  The validity and effect of this Agreement shall
be governed by, construed and enforced in accordance with the laws of the State
of Florida, without regard to any conflict-of-law rule or principle that would
give effect to the laws of another jurisdiction. Any dispute, controversy or
question of interpretation arising under, out of, in connection with or in
relation to this Agreement or any amendments hereof, or any breach or default
hereunder, shall be submitted to, and determined and settled by, litigation in
the state or Federal courts in Miami-Dade County, Florida.  Each of the parties
hereby irrevocably submits to the exclusive jurisdiction of the state and
Federal courts sitting in Miami-Dade County, Florida. Each party hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any litigation in Miami-Dade
County, Florida.

12.Committee Authority.  The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be

3

--------------------------------------------------------------------------------

 



personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

13.Captions.  The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

14.Agreement Severable.  In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

15.Miscellaneous.  This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. This
Agreement and the Plan can be amended or terminated by the Company to the extent
permitted under the Plan. Amendments hereto shall be effective only if set forth
in a written statement or contract, executed by a duly authorized member of the
Committee. The Participant shall at any time and from time to time after the
date of this Agreement, do, execute, acknowledge, and deliver, or will cause to
be done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform
Participant’s obligations hereunder.

16.Compliance with Section 409A.    

(a)  If and to the extent that the Committee believes that the Restricted Stock
Units or Cash Account may constitute a “nonqualified deferred compensation plan”
under Section 409A, the terms and conditions set forth in this Agreement (and
/or the provisions of the Plan applicable thereto) shall be interpreted in a
manner consistent with the applicable requirements of Section 409A, and the
Committee, in its sole discretion and without the consent of the Participant,
may amend this Agreement (and the provisions of the Plan applicable thereto) if
and to the extent that the Committee determines necessary or appropriate to
comply with the applicable requirements of Section 409A.

(b)  If and to the extent required to comply with Section 409A:

(i)  Payments or delivery of Shares or the Cash Account under this Agreement may
not be made earlier than (u) the Participant’s “separation from service”, (v)
the date of a “change in the ownership”, “change in the effective control” or
“change in the ownership of a substantial portion of the assets”, in each case,
of the Company, (w) the date the Participant incurs a “disability”, (x) the
Participant’s death or (y) a “specified time (or pursuant to a fixed schedule)”
specified in this Agreement at the date of the deferral of such compensation;

(ii)  The time or schedule for any payment of the deferred compensation may not
be accelerated, except to the extent provided in applicable Treasury Regulations
or other applicable guidance issued by the Internal Revenue Service; and

(iii)  If the Participant is a “specified employee”, a distribution on account
of a “separation from service” may not be made before the date which is six
months after the date of the Participant’s “separation from service” (or, if
earlier, the date of the Participant’s death).

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A, and the limitations
set forth herein shall be applied in such manner (and only to the

4

--------------------------------------------------------------------------------

 



extent) as shall be necessary to comply with any requirements of Section 409A
that are applicable to this Agreement.

(c)  Notwithstanding the foregoing, the Company does not make any representation
to the Participant that any consideration awarded pursuant to this Agreement is
exempt from, or satisfies, the requirements of Section 409A, and the Company
shall have no liability or other obligation to indemnify or hold harmless the
Participant or any beneficiary for any tax, additional tax, interest or
penalties that the Participant or any beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof, or
any other action taken with respect thereto, that either is consented to by the
Participant or that the Company reasonably believes should not result in a
violation of Section 409A, is deemed to violate any of the requirements of
Section 409A.

17.Unfunded Agreement.  The rights of the Participant under this Agreement with
respect to the Company’s obligation to distribute Shares corresponding to vested
Restricted Stock Units and the value of the Participant’s Cash Account, if any,
shall be unfunded and shall not be greater than the rights of an unsecured
general creditor of the Company.

18.Stock Ownership Policy.  The Participant understands that the Committee has
adopted a policy that requires the Participant to own a multiple of the
Participant’s cash retainer in Common Stock.  The Shares corresponding to any
vested Restricted Stock Units that have not yet been delivered to the
Participant shall be deemed to be Shares owned by the Participant for purposes
of

 

such policy.  The Participant agrees to comply with such policy and any
modifications thereof that may be adopted by the Committee from time to time.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

 

 

 

 

 

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

Signature:

 

 

 

 

Print Name:

 

 

 

5

--------------------------------------------------------------------------------